DETAILED ACTION
	This is the first action in response to application 17/151,193 filed January 17, 2021, with priority to provisional application 63/962,919 filed January 17, 2020. All claims 1-11 are pending and have been fully considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6, lines 8-9, “photochromic substance and irreversible…” should read “photochromic substance, an irreversible…”.  
Paragraph 91, line 4, “light source controller 1024” should read “light source controller 1034”.
Appropriate correction is required.
Claim Objections
Claims 3, 4, and 6 are objected to because of the following informalities: 
Claim 3, lines 1-2, “the outer shroud and the inner connector interface is adapted” should read “the outer should and the inner connector interface are adapted”. 
Claim 4, lines 2-3, “the the Luer fitting” should read “the Luer fitting”.
Claim 6, line 2, “a photochromic substance, and irreversible photoreactive substance” should read “a photochromic substance, an irreversible photoreactive substance” (the claim has been interpreted as if it reads “an”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 7 recites the limitation "the material" on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the limitation be adjusted to read “a material”. The limitation has been interpreted as referring to any material of which any part of the sterilizer cap is made of.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Burapachaisri et al. (US 2017/0232123 A1, as cited on IDS filed May 15, 2022) 
Regarding claim 1, Burapachaisri discloses a sterilizer cap (Luer connector treatment device 200, Figure 2, paragraph 37, lines 4-6) comprising: an outer shroud (first housing component or cap 201 of Luer connector treatment device 200, Figure 2, paragraph 37, lines 4-6); an inner connector interface (second housing component or body 203 of the Luer connector treatment device 20, Figure 2, paragraph 39, lines 1-2; note that cap 201 engages over part of body 203 such that cap 201 forms an “outer” shroud and body 203 forms “inner” connector interface, see protrusions 205 and slots 231 in Figure 2, paragraph 38, lines 1-4); and an optic within the inner connector interface (body 203 of Luer connector treatment device 200 may include one or more apertures 217 configured to hold sources of UV radiation 219, paragraph 39, lines 11-14). For clarity, it is noted that Burapachaisri discloses examples of UV light sources including UV LEDs, mercury vapor lamp, xenon flash lamp, continuous arc lamp, and a UV laser (paragraph 30, lines 11-15) all of which are recognized as comprising an optic, such as a lens or cover.
Regarding claim 2, Burapachaisri discloses the sterilizer cap as set forth in claim 1 (discussed above), wherein the inner connector interface defines a hollow interior cavity (treatment chamber 223 of body 203, Figure 2, paragraph 39, lines 1-3).
Regarding claim 3, Burapachaisri discloses the sterilizer cap as set forth in claim 1 (discussed above) wherein the outer shroud and the inner connector interface [are] adapted to interconnect with a medical device (male Luer connector 213 may be located proximate first end 215 of the body 203 and is configured to engage with a catheter, paragraph 39, lines 4-7). It is noted that the outer shroud of Burapachaisri (cap 201) attaches to (paragraph 38, lines 1-4) the inner connector interface of Burapachaisri (body 203) such that both parts are interconnected with the medical device when a medical device, such as a catheter, is engaged with the inner connector interface (paragraph 39, lines 4-7).
Regarding claim 4, Burapachaisri discloses the sterilizer cap as set forth in claim 3 (discussed above), wherein the inner connector interface is understood to engage and lock relative to the Luer fitting of a medical device (male Luer connector 213 may be located proximate first end 215 of the body 203 and is configured to engage with a catheter, paragraph 39, lines 4-7). Furthermore, the outer should (cap 201) and inner connector interface (body 203) of Burapachaisri are connected (paragraph 38, lines 1-4) such that engaging the inner connector interface with a medical device also comprises engaging the outer shroud with the medical device. 
Regarding claim 5, Burapachaisri discloses the sterilizer cap as set forth in claim 3 (discussed above), further comprising one or more light-sensing indicators (alert component comprising photochromic pigments that change color based on UV radiation intensity may be used to indicate the wavelength of UV radiation emitted by sources of UV radiation, paragraph 57, lines 1-6) which are capable of receiving light from a sterilization system incident on the medical device. An example of light from a sterilization system that would be incident on a medical device within the invention of Burapachaisri could be light emitted from UV radiation source 207 of cap 201 (paragraph 37, lines 8-10) when the cap is engaged with one end (225) of the body (paragraph 38, lines 1-4) while the other end of the body (215) is connected to a catheter (paragraph 39, lines 4-7) or other medical device (see Figure 2). 
	Regarding claim 6, Burapachaisri discloses the sterilizer cap of claim 5 (discussed above) wherein the one or more light sensing indicators comprise a photochromic substance (photochromic pigments that change color based on UV radiation intensity, paragraph 57, lines 1-6). 

Claim Rejections - 35 USC § 103
	Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burapachaisri et al. (US 2017/0232123 A1).
	Regarding claim 7, Burapachaisri discloses the sterilizer cap of claim 6 (discussed above). Burapachaisri further teaches that the photochromic pigment (photochromic pigments, paragraph 57, lines 1-6) are part of the sterilizer cap (Luer connector treatment device may also include an alert component, paragraph 56, lines 1-4; photochromic pigments are an embodiment of an alert component, paragraph 57, lines 1-2), but Burapachaisri does not clearly state that the photochromic chemical substance (photochromic pigments, paragraph 57, lines 1-6) is incorporated or embedded into the material of the sterilizer cap. However, it would be prima facie obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Burapachaisri such that the photochromic pigments are incorporated or embedded into the material of the sterilizer cap because such a modification amounts to making the photochromic pigments integral to the sterilizer cap without yielding a new or unexpected result since the function of the pigments would remain the same. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), as cited in MPEP 2144.04. 
	Regarding claim 9, Burapachaisri discloses the sterilizer cap as set forth in claim 1 (discussed above) further comprising: one or more sensors (photodiodes, paragraph 58, lines 3-6) capable of receiving redirected light from the optic (circuit containing photodiodes may detect the presence of UV radiation, paragraph 58, lines 3-6) and transmitting information about the redirected light (photodiodes may detect presence of UV radiation by generating an electrical current that is used to light an LED and alert a user of the emission of UV radiation, paragraph 58, lines 3-6). Although Burapachaisri does not explicitly teach that the information about the redirected light is transmitted to a processor and instead states that it is used to light an alert LED (paragraph 58, lines 3-6), it would be obvious to a person having ordinary skill in the art to configure the sensor to first transmit a signal relaying information about the presence of UV radiation to a processor before the signal is passed to an alert LED because Burapachaisri teaches that processors (microcontroller, paragraph 56) can help ensures an appropriate voltage is directed to LEDs to be activated (paragraph 56 describes circuit with microcontroller that cooperates with boost converter and LED drivers to supply appropriate power to UV LEDs).  
	Regarding claim 10, Burapachaisri teaches the sterilizer as put forth in claim 9 (discussed above). The photodiode circuit of Burapachaisri (circuit containing photodiodes may detect the presence of UV radiation, paragraph 58, lines 3-6) is understood to detect UV radiation when the intensity of light received by the photodiode exceeds some threshold. Thus, lighting of the alert LED in response to the photodiode’s detection of the light (photodiodes may detect presence of UV radiation by generating an electrical current that is used to light an LED and alert a user of the emission of UV radiation, paragraph 58, lines 3-6) indicates that the intensity of the received ultraviolet light has exceeded a threshold, which amounts to transmitting information about the intensity of the received light. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burapachaisri et al. (US 2017/0232123 A1) in further view of Ball et al. (WO 2018/237119 A1, as cited on IDS filed May 15, 2022).
Regarding claim 8, Burapachaisri discloses the sterilizer cap of claim 7 (discussed above) but does not teach that the optic is operatively connected to a beam splitter that divides light passing through the optic.
	However, in the analogous art of ultraviolet sterilization systems, Ball teaches a beam splitter that divides light from UV light sources (UV fused silica quartz beam splitter 1504 can produce two mixed wavelength beams 1508 and 1510 of approximately equal power, Figure 15, paragraph 100, lines 1-6) that can be useful in disinfecting a catheter (system can be used to irradiate a dual-port type hemodialysis catheter, paragraph 100, lines 12-14). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Burapachaisri such that the beam splitter of Ball is operatively connected to the optic of Burapachaisri (sources of UV radiation 219, paragraph 39, lines 11-14) because Ball recognized that a beam splitter system can  split a light beam into two separate beams of combined UV-C and UV-A light for effective disinfection of both ports of a catheter simultaneously (paragraph 100, especially lines 11-14).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burapachaisri et al. (US 2017/0232123 A1) in further view of Pederson et al. (US 2013/0210069 A1).
Regarding claim 11, Burapachaisri teaches the sterilizer cap as set forth in claim 1 (discussed above). Burapachaisri further teaches the use of a sensor, such as a photodiode (photodiodes, paragraph 54, lines 6-7), to detect when an external medical device is attached to the inner connector interface (sensors may be used to detect when an external medical device is attached to the second housing component or body 203, paragraph 54, lines 1-3). It is not clear from Burapachaisri if such use of a sensor amounts to a photo interrupter system. 
However, in the analogous art of sterilization indicator systems, Pederson teaches a sensor (first sensor 52) which is configured for detecting when an item is positioned in a well (first sensor 52 can be positioned to detect when the biological indicator 100 is positioned din the well 14, Figure 10, paragraph 217, lines 1-10), which is analogous to the detection of whether or not an external medical device is attached to an inner connector interface. Pederson further teaches that the sensor can be a photointerrupter (first sensor 52 can include a photointerrupter, paragraph 223, lines 1-3) consisting of an emitter part and a detector part which detect when an object interrupts a light beam between them (photointerrupter can detect an object that interrupts a light beam between an emitter and a receiver, paragraph 223, lines 4-7). Therefore, it would be obvious to modify the invention of Burapachaisri such that the photodiode of Burapachaisri is configured to function as part of a photointerrupter detection system, as taught by Pederson, because Pederson recognized that photointerrupter systems can detect when one item is inserted into another (first sensor 52 can be positioned to detect when the biological indicator 100 is positioned din the well 14, Figures 3-4 & 10, paragraph 217, lines 1-10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797